
	
		I
		111th CONGRESS
		1st Session
		H. R. 3094
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Edwards of
			 Maryland introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To strengthen the Occupational Safety and Health Act of
		  1970 by revising regulations to increase worker safety on construction sites
		  and, consequently, to protect child trespassers from unforeseen
		  dangers.
	
	
		1.Short titleThis Act may be cited as the
			 Alexander L. Booker Child Protection
			 Construction Site Safety Act.
		2.Revision of
			 regulations requiredNot later
			 than 1 year after the date of the enactment of this Act, the Secretary of Labor
			 shall revise regulations promulgated under the Occupational Safety and Health
			 Act of 1970 (29 U.S.C. 651 et seq.) and contained in section 1926 of title 29,
			 Code of Federal Regulations as follows:
			(1)Revise section 1926.200—
				(A)in subsection (a),
			 to require that signs and symbols be on prominent display when a hazard exists,
			 even during hours when work is not being performed;
				(B)
			 in subsection (b)(1), to require danger signs to display clear
			 warnings to children, as well as adults, of the danger present in a
			 construction site, including signs indicating the danger of equipment present
			 on such site, and shall warn such individuals to not enter the site or touch or
			 tamper with such equipment; and
				(C)in subsection
			 (b)(2), to require danger signs to be large in size and contain graphic
			 figures, such as a person falling with a no trespass sign overlaying the
			 figure, to indicate the present danger of falling or other bodily harm present
			 on the construction site.
				(2)Revise section
			 1926.600(a)—
				(A)in paragraph (1),
			 to require that all equipment left unattended at night, adjacent to a highway
			 in normal use, construction areas where work is in progress, or schools or
			 other areas where children are known to congregate (such as bike trails and
			 parks), have adequate and sufficient barricades—
					(i)preventing access
			 to the equipment by any person;
					(ii)equipped with
			 appropriate lights, reflectors, and signage warning trespassers to keep out and
			 indicating that construction equipment is enclosed; and
					(iii)surrounding
			 areas of imminent danger such as areas near transformers or sink holes;
			 and
					(B)in paragraph (3)(ii), to require that, when
			 not in use, all equipment must set the parking brakes and have devices
			 attached, which—
					(i)cannot be
			 triggered by the insertion of coins or other objects; and
					(ii)set
			 off an audible alarm when tampered with or broken.
					(3)Revise section
			 1926.601(b)—
				(A)in paragraph (1),
			 to require that all motorized vehicles be equipped with safety lock systems
			 which—
					(i)shall render the
			 vehicle inoperable when the vehicle is not in use;
					(ii)cannot be
			 triggered by the insertion of coins or other objects;
					(iii)which trigger an audible alarm when broken
			 or tampered with; and
					(iv)are
			 inspected regularly for functionality; and
					(B)in paragraph (11), to require that
			 operating levers controlling hoisting or dumping devices on haulage bodies or
			 start or stop devices on motorized construction equipment, including
			 all-terrain vehicles, shall be equipped with safety latches or other devices
			 which—
					(i)will prevent accidental starting or
			 tripping of the operating levers controlling hoisting or dumping devices on
			 haulage bodies or start or stop devices on motorized construction equipment;
					(ii)ensure that, once the safety latches or
			 other devices are engaged and the motorized equipment is turned off, the
			 motorized equipment cannot be started;
					(iii)cannot be
			 triggered by the insertion of coins or other objects; and
					(iv)will trigger an
			 audible alarm when such safety latches or other devices are tampered with,
			 removed, or destroyed.
					
